Order filed March 13, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-00936-CR
                                     ____________

                     MICHAEL WAYNE COMEAUX, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee


                          On Appeal from the 174th District Court
                                   Harris County, Texas
                              Trial Court Cause No. 1275099


                                         ORDER
      The reporter's record in this case was due December 12, 2011. See Tex. R. App. P.
35.1. Marcia Barnett was granted an extension of time to file her portion of the record
until January 30, 2012.

      The record has not been filed with the court. The court has not received another
request to extend time for filing the record from Marcia Barnett.

      We order Marcia Barnett to file her portion of the record in this appeal on or
before April 12, 2012.

                                      PER CURIAM